BOOTH, Judge,
dissenting in part.
I would remand this cause to the trial court for an award of attorneys fees for the wife who is unemployed and without job skills or assets other than the award of $5,500.00, $3,500.00 of which was lump sum alimony. The husband is a chiropractor who testified that his gross yearly income from his practice averaged $40,000.00 to $50,000.00 and has exceeded $50,000.00. Florida Statute § 61.08(1), applied by the trial court to reduce to a bare minimum any alimony to the wife, does not by its terms apply to attorneys fees. The failure of the trial court to award those fees under the facts of this case is an abuse of discretion, and insofar as the majority affirms that portion of the judgment below, I respectfully dissent.